


EXHIBIT 10.3


AMENDMENT NUMBER ONE TO THE
REGIONS FINANCIAL CORPORATION
AMENDED AND RESTATED MANAGEMENT INCENTIVE PLAN




WHEREAS, Regions Financial Corporation (the “Corporation”) hereto established
and maintains the Regions Financial Corporation Amended and Restated Management
Incentive Plan (the “Plan”);


WHEREAS, the Corporation desires to amend the Plan to clarify the definition of
“retirement” for purposes of the Plan to reflect the manner in which the Plan
has been administered and to be consistent with how retirement is defined in
certain other plans sponsored by the Corporation; and


WHEREAS, pursuant to Section 8.3 of the Plan, the Compensation Committee of the
Corporation (the “Committee”) is authorized to amend the Plan in its sole
discretion.


NOW, THEREFORE, the Committee, in accordance with the provisions of the Plan
pertaining to amendments thereof, hereby amends the Plan, effective as of August
21, 2014, as follows:


1.    Amend Section 3.1 by inserting the following paragraph as a new paragraph
at the end thereof:


“‘Retirement’ means a Participant experiences a separation from service (other
than for ‘cause’) at a time when the Participant is: (1) at least sixty five
(65) years old; or (2) at least fifty-five (55) years old and has a minimum ten
(10) years of service with the Corporation or any of its subsidiaries in which
the Corporation has a direct or indirect ownership or other equity interest.
‘Cause’ shall mean (i) termination of employment by the Corporation or a
subsidiary due to a material violation of the Corporation’s code of business
conduct and ethics, the Participant’s fiduciary duties to the Corporation, or
any law, provided such violation has materially harmed the Corporation or (ii)
the occurrence of any event constituting ‘cause’ within the meaning of a
Participant’s then-applicable employment agreement with the Corporation or a
subsidiary.”


2.    All other terms, conditions, and provisions of the Plan not herein
modified shall remain in full force and effect.
* * * * *






